DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 28 October 2021.  Claims 2-4, 8, 12-14, and 18 are cancelled.  Claims 1, 5-7, 10, 11, 15-17, and 20 have been amended and are considered below.  Claims 1, 5-7, 9-11, 15-17, 19, and 20 are pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are included in Claim 1: 
a display device for displaying media content; 
a communication interface that is configured to establish a communication link with one or more voice-interactive user interfaces; 
a data collection and analysis device that is configured to receive and collect user inputs from a user across the established communication link; and 
a question providing device that is configured to at least one of store or generate questions associated with the displayed media content, wherein: 
the question providing device is further configured to provide at least one question associated with the displayed media content to the user by at least one of displaying the at least one question on the display device and communicating the at least one question to the user via the one or more voice-interactive user interfaces, and 
the data collection and analysis device is further configured to determine which of a plurality of received user inputs includes an answer to the at least one question and to evaluate whether a determined answer to the at least one question reflects association with the displayed media content.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The structure of the functional elements which provide the means of accomplishing the claimed functions can be found at least at paragraphs [41]-[46], [48], and [49] of the published written description, and the inventive algorithm is found at least at paragraphs [54] to [61]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 9-11, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
a display device that is configured to display broadcast media content; 
a communication interface that is configured to establish a communication link with a plurality of voice-interactive user interfaces; 
a data collection and analysis device that is configured to receive and collect user inputs from a plurality of users input via the plurality of voice-interactive user interfaces across the established communication link; and 
a question providing device that is configured to generate questions associated with the displayed broadcast media content, wherein: 
the question providing device is further configured to provide at least one question associated with the displayed broadcast media content to the plurality of users by at least one of (a) displaying the at least one question on the display device and (b) communicating the at least one question via the plurality of voice-interactive user interfaces, and 
the data collection and analysis device is further configured to:
(a) determine which of a plurality of received user inputs represents an answer to the at least one question; 
(b) evaluate whether a determined answer to the at least one question reflects association with the displayed broadcast media content;
(c) aggregate an evaluation of a plurality of determined answers to a plurality of the at least one questions to produce an objective evaluation of attention of each of the plurality of users to the broadcast media content;
(d) generate messages to be communicated to the plurality of users via the communication link regarding a result of the objective evaluation; 
(e) communicate the generated messages to the plurality of users as at least one of (a) a separate display on the display device or (b) another input via the plurality of voice-interactive user interfaces;
(f) notify a particular user that exceeds a predetermined threshold of the aggregation of a particular award based on the aggregation; and
(g) assess and store a comparative analysis of the attention to the broadcast media content by comparing aggregations for the plurality of users.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1, 5-7, 9 and 10 is/are drawn to a system (i.e., a machine/manufacture) and claims 11, 15-17, 19 and 20 is/are drawn to methods (i.e., a process).  As such, claims 1, 5-7, 9-11, 15-17, 19, and 20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving and collecting user inputs from a plurality of users input via the plurality of voice-interactive user interfaces across the established communication link; generate questions associated with the displayed broadcast media content, wherein: at least one question is presented associated with the displayed broadcast media content to the plurality of users by at least one of (a) displaying the at least one question on the display device and (b) communicating the at least one question via the plurality of voice-interactive user interfaces, determine which of a plurality of received user inputs represents an answer to the at least one question; evaluate whether a determined answer to the at least one question reflects association with the displayed broadcast media content; aggregate an evaluation of a plurality of determined answers to a plurality of the at least one questions to produce an objective evaluation of attention of each of the plurality of users to the broadcast media content; generate messages to be communicated to the plurality of users regarding a result of the objective evaluation; communicate the generated messages to the plurality of users as at least one of (a) a separate display on the display device or (b) another input via the plurality of voice-interactive user interfaces; notify a particular user that exceeds a predetermined threshold of the aggregation of a particular award based on the aggregation; and assess and store a comparative analysis of the attention to the broadcast media content by comparing aggregations for the plurality of users.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors and also is similar to judicial exceptions including mental processes such as concepts performed in the human mind including an observation, evaluation, judgement, opinion.

Claim 11 and its dependents are determined to be directed to the same judicial exception as Claim 1.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor, display device, content providing device, communication interface, and a data collection and analysis device to perform the steps of the claimed abstract idea.  The devices are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as published at least at paragraph [43] recites “Processor(s) 120 may include at least one conventional processor or microprocessor that interprets and executes instructions to direct specific functioning of the exemplary system 100, and control of the automated schemes in any of the disclosed variations,” and written description paragraph [44] recites “data storage device(s) 130 may be used to store data, including collected user/consumer data, or operating programs to be used by the exemplary system 100, and specifically the processor(s) 120 in carrying into effect the various schemes,” and written description paragraph [46] recites “exemplary system 100 may include at least one data output/display device 140, which may be configured as one or more conventional mechanisms that output information to a user/consumer, or locally to the host or administrator, on a progress of the individual user's/consumer's interaction with the system via a voice-interactive user interface,” and written description paragraph [53] recites “the various disclosed elements of the exemplary system 100 may be arranged in any combination of sub-systems as individual components or combinations of components, integral to a single unit, or external to, and in wired or wireless communication with the single unit of the exemplary system 100. Wireless communications may be by RF radio devices, optical interfaces, NFC devices and other wireless communicating devices according to RF, Wi-Fi, WiGig and other like communications protocols. In other words, no specific configuration as an integral unit, or as a support unit, is to be implied by the depiction in FIG. 1.”  Thus the written description and the claims recite a general purpose computing system performing well-known generic processing steps and does not comprise significantly more than the judicial exception and thus are not considered to improve an existing computing system or another technical field. 
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 5-7, 9, 10, 15-17, 19 and 20 are directed to the judicial exception as for independent claims 1 and 11 above, and are further directed to limitations clarifying the comparative analysis methods applied to user responses, determination of and provision of awards to users, identity authentication of users, and the provision of communications to users. 
Dependent claims 5-7, 9, 10, 15-17, 19 and 20 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9, 11, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanov et al. (20150178754) in view of Deopura (20180007150) and Oren et al. (20170171620).

	Claims 1 and 11:	Stepanov discloses a system and method for implementing an interactive scheme to monitor user engagement with media content, comprising: 
a display device that is configured to display broadcast media content ([26 “media content, such as films, movies, other video, text, voice, broadcast, internet sites, interactive content,” 32 “client devices, such as a personal computing device, a mobile device, a television viewing device and/or another viewing component via a network 108 for receiving user input and communicating the media content,” 47 “display device that renders media content in a display,”]) ; 
a communication interface that is configured to establish a communication link with a plurality of voice-interactive user interfaces ([34, 35 “live interaction can also occur between at least one user and the conversation component 116. The conversation component 116 can facilitate dialogue through various means, such as via live interaction among two parties, a voice generated interaction,” 36, 39 “rating component 122, for example, is configured to detect an emotion from the inputs provided by various users critiquing the media content 102 and rate the media content according to one or more measures generated by a measuring or measure component 124. The rating component 122 is operable to provide output as a recommendation for the media content,”]); 
a data collection and analysis device that is configured to receive and collect user inputs from a plurality of users input via the plurality of voice-interactive user interfaces across the established communication link ([34, 35, 39 “rating component 122, for example, is configured to detect an emotion from the inputs provided by various users critiquing the media content 102 and rate the media content according to one or more measures generated by a measuring or measure component 124. The rating component 122 is operable to provide output as a recommendation for the media content,” 40]); and 
a question providing device that is configured to generate questions associated with the displayed broadcast media content ([34 “networked system 104 via the conversation component 116 generates a set of suggestions, questions, a set of answers, a set of scenarios, a set of feedback related to the questions, answers and/or scenarios, that facilitate a conversation, otherwise known as a conversation,” 35, 75]), wherein: 
the question providing device is further configured to provide at least one question associated with the displayed broadcast media content to the plurality of users by at least one of (a) displaying the at least one question on the display device ([35 “conversation component 116 can facilitate dialogue through various means, such as via live interaction among two parties, a voice generated interaction, key pad interaction, chat interaction and/or interaction with various forms, questionnaires, responses, recommendations,”]) and (b) communicating the at least one question via the plurality of voice-interactive user interfaces ([75 “voice receiving device and generate a voice as part of the conversation facilitated with a user. The voice can question a user with an open ended question, a closed ended question, a statement,”]), and 
the data collection and analysis device is further configured to:
(a) determine which of a plurality of received user inputs represents an answer to the at least one question ([34, 35, 36]); 
(b) evaluate whether a determined answer to the at least one question reflects association with the displayed broadcast media content ([34, 35, 36 “set of inputs to further associate a measure with the set of media content,”]);
(d) generate messages to be communicated to the plurality of users via the communication link regarding a result of the objective evaluation (39 “rate the media content according to one or more measures generated by a measuring or measure component 124. The rating component 122 is operable to provide output as a recommendation for the media content….bars, graphs, charts, lines, percentages, polling statistics, sampling errors, probabilities, and the like could also be used as indicators to various other emoticons other than just a sad emoticon or a happy emoticon,” 40-42, 61]); 
(e) communicate the generated messages to the plurality of users as at least one of (a) a separate display on the display device or (b) another input via the plurality of voice-interactive user interfaces ([64, 65 “display component 306 can operate to display at least one measure of the set of measures with a weight indicator, an audience category, and other elements such as a priority indicator,” 67, 75]);
Stepanov discloses the system and method as above, and Stepanov does not explicitly disclose, however Deopura discloses:
(c) aggregate an evaluation of a plurality of determined answers to a plurality of the at least one questions to produce an objective evaluation of attention of each of the plurality of users to the broadcast media content ([28, 84, 85 “server system 116 can continue to process any other interaction messages and/or feedback messages received (per 702-410), and continue updating the current value of the engagement metric for this user each time a new interaction message and/or feedback message is received,” 86, 87 “user's interaction with the user system 112 during the presentation was too excessive, which can mean that the user was not paying attention to the presentation,” 88 “send a confirmation message to the user system 112 that indicates that the user will be given an attendance credit for the presentation,” 89]).
(f) notify a particular user that exceeds a predetermined threshold of the aggregation of a particular award based on the aggregation ([28, 90 “determines (at 810) that the value of the engagement metric is greater than or equal to a second engagement threshold, at 812, the server system 116 can issue a reward to the user,” 91-94]).
Therefore it would be obvious for Stepanov to aggregate an evaluation of a plurality of determined answers to a plurality of the at least one questions to produce an objective evaluation of attention of each of the plurality of users to the broadcast media content and notify a particular user that exceeds a predetermined threshold of the aggregation of a particular award based on the aggregation as per the steps of Deopura in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.
Stepanov discloses the system and method as above, and Stepanov does not explicitly disclose, however Oren discloses:
(g) assess and store a comparative analysis of the attention to the broadcast media content by comparing aggregations for the plurality of users ([5, 44, 45 “panel providers 214 may aggregate and/or anonymize panel diaries or logs and transmit demographic information for a block of content to an audience measurement server,” 55 “collection agent may be a separate application, service, daemon, routine, or other executable logic separate from application 230 but configured for intercepting and/or collecting data processed by application 230, such as a screen scraper, packet interceptor, API hooking process, or other such application. A collection agent may be configured for intercepting or receiving data input via user interface device 228, such as Internet search queries, text strings, survey response selections, or other values, or data received and processed by application,” 59 “characteristics associated with a broadcast event or block from different devices may be aggregated and/or anonymized,” 70-76, 80-82]).
	Therefore it would be obvious for Stepanov to assess and store a comparative analysis of the attention to the broadcast media content by comparing aggregations for the plurality of users as per the steps of Oren in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

Claims 5 and 15:	Stepanov in view of Deopura and Oren discloses the system and method as for of claims 1 and 11 above, and Stepanov does not explicitly disclose, however Oren discloses wherein the data collection and analysis device stores the comparative analysis for the plurality of users across a predetermined period of time ([5, 44, 55, 59, 70-76, 80 “server system 116 starts a timer associated with that particular interaction message. The server system 116 starts a timer each time an interaction message is received,” 81, 82, 97 “on-demand database service, such as system 916, is a database system that is made available to outside users who do not need to necessarily be concerned with building and/or maintaining the database system, but instead may be available for more general use when the users need the database system,”]). 
Therefore it would be obvious for Stepanov wherein the data collection and analysis device stores the comparative analysis for the plurality of users across a predetermined period of time as per the steps of Oren in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

Claims 6 and 16:	Stepanov in view of Deopura and Oren discloses the system and method as for of claims 1 and 11 above, and Liu does not explicitly disclose, however Oren discloses wherein the data collection and analysis device stores the comparative analysis for the plurality of users associated with particular delivered broadcast media content ([5, 44, 55, 59, 70-76, 80 “server system 116 starts a timer associated with that particular interaction message. The server system 116 starts a timer each time an interaction message is received,” 81, 82, 97 “on-demand database service, such as system 916, is a database system that is made available to outside users who do not need to necessarily be concerned with building and/or maintaining the database system, but instead may be available for more general use when the users need the database system,”]). 
Therefore it would be obvious for Stepanov wherein the data collection and analysis device stores the comparative analysis for the plurality of users associated with particular delivered media content as per the steps of Oren in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

	Claims 7 and 17:	Stepanov in view of Deopura and Oren disclose the system and method as above for claims 1 and 11, and Stepanov does not explicitly disclose, however Deopura discloses wherein the data collection and analysis device is further configured to apply a predetermined criteria to the comparative analysis for the plurality of users to identify one or more of the plurality of users as winners of one or more predetermined prizes, and notifying the winners of the one or more prizes by communicating a separate message to one or more of the plurality voice-interactive user interface of each of the one or more of the plurality of users identified as winners ([28, 34 “input system(s) 220 (or input device(s)) can include a voice input device and can include things such as microphones and associated electronics that are used by the user of the user system to input audio information,” 90 “determines (at 810) that the value of the engagement metric is greater than or equal to a second engagement threshold, at 812, the server system 116 can issue a reward to the user,” 91-93, 94 “influence of each user across can be tracked and displayed on their social media profile. A user's influence can be represented using any combination of a number of rewards received, a number of presentations that the user was given attendance credit for, a number of presentation-related posts made by that user, a number of likes received for presentation-related posts made by that user,”]). 
Therefore it would be obvious for Stepanov wherein the data collection and analysis device is further configured to apply a predetermined criteria to the comparative analysis for the plurality of users to identify one or more of the plurality of users as winners of one or more predetermined prizes, and notifying the winners of the one or more prizes by communicating a separate message to one or more of the plurality voice-interactive user interface of each of the one or more of the plurality of users identified as winners as per the steps of Nguyen in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

Claims 9 and 19:	Stepanov in view of Deopura and Oren discloses the system and method as for of claims 7 and 17 above, and Stepanov does not explicitly disclose, however Oren discloses wherein the data collection and analysis device is further configured to authenticate an identity of the one or more of the plurality of users identified as winners prior to communicating the message ([42 “including parameters or cookies, device identifiers,” 43, 48, 56]). 
Therefore it would be obvious for Liu wherein the data collection and analysis device is further configured to authenticate an identity of the one or more of the plurality of users identified as winners prior to communicating the message as per the steps of Oren in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanov et al. (20150178754) in view of Deopura (20180007150) and Oren et al. (20170171620), and in further view of Schultz et al. (20140154983).

Claims 10 and 20:	Stepanov in view of Deopura and Oren discloses the system and method as for of claims 1 and 11 above, and Stepanov does not explicitly disclose, however Schultz discloses wherein an audible alert is communicated to the plurality of voice-interactive user interfaces of the plurality of users prior to display of the broadcast media content on the display device ([122 “visual or audible alert,” 221 “vibration element alerts the user's attention to be drawn to the icon that now appears on the screen of the mobile,” 182]). 
Therefore it would be obvious for Stepanov wherein an audible alert is communicated to the plurality of voice-interactive user interfaces of the plurality of users prior to display of the broadcast media content on the display device as per the steps of Schultz in order to enable users to provide verbal responses to questions displayed regarding content being consumed, and thereby enable content producers to more precisely measure viewer reaction and attentiveness to media content.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 28 October 2021, Applicant's arguments with respect to claims 1, 5-7, 9-11, 15-17, 19, and 20 have been fully considered and are discussed below. 
Claim Interpretation
The Examiner continues to maintain the interpretation of Claim 1 under 35USC 112 (f) or sixth paragraph because the claims recited means as explained above, and further recite the functions performed by the means.  The Examiner further notes that the term device is applied within the disclosure across a wide range of structural elements.  As well, the claimed “question providing device” is only disclosed as part of the claims, and the Examiner interprets the question providing device to be structural element 105 of Figure 1, a voice-interactive user interfaces.  Thus the interpretation of Claim one under 35 USC 112 (f) or sixth paragraph is maintained.
Claim Rejections - 35 USC § 101
Applicant's arguments and amendments filed 28 October 2021 have been fully considered but they are not persuasive. 
Applicants argue that the amendments to the instant claims 1 and 11 overcome the previously made rejection of the claims under 35 USC 101, but do not offer any specific arguments aside from the amendments themselves.  The Examiner respectfully disagrees and replies that, as explained above, the rejection of all pending claims under 35 USC 101 is maintained.  Apart from the amendments themselves and Applicant’s assertion the claims are eligible, no specific arguments have been offered.  The Examiner has considered each and every limitation of the claims as considered in the light of the full disclosure with respect to the relevant statutory requirements and continues to maintain the claims are directed to the judicial exception as explained above, and are not directed to either a practical application or, considered as a whole, comprise significantly more than a general purpose computing system performing well known processes and steps.
Claim Objections
Claim 1 was previously objected to for minor informalities, which have been corrected.  Therefore the objections to Claim 1 are withdrawn. 
Claim Dependency Citations
	Applicants object to the Examiner’s notation in the previous office action as to the dependencies of the claims.  For instance, as objected to by the Applicants, the references to claims 4 and 14 in the rejections of claims 7 and 17 refers to the fact that the combination of Liu and Nguyen was relied upon to reject claims 4 and 14, from which claims 7 and 17 depend, and are similarly rejected.  Thus the citations are not random but are derived from a recognition of claim dependencies.
Claim Rejections 35 USC 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 28 October 2021, with respect to the rejection(s) of claim(s) 1, 5-7, 9-11, 15-17, 19, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of newly cited to reference Stepanov in combination with previously cited to references Deopura, Oren, and Shultz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see References Cited form 892
See Napolitano et al. (20190310765) at least paras. [51], [53]-[61], [250] for disclosures related to displaying information and collection of voice related information
See Adarraga (20160103588) at least paras. [14] [110], [401]-[403] for disclosures related to facilitating the interaction of viewers including voice related information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/            Primary Examiner, Art Unit 3682